DETAILED ACTION

Response to Amendment
The Amendment filed 4/13/2022 has been entered. 1-8 and 10-19 remain pending in the application. Claim 9 was cancelled. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1 at line 2, “its circumference” should read – a circumference of the circular disc –.
Regarding claim 1 at the final line, “it is in” should be “said tooth is in” for clarity.
Regarding claim 3, “for each said bit its base located” should be “for each of the base of the respective cutting bit located” for clarity.
Regarding claim 15, “the based of said cutting bit” should be “the base of said cutting bit” for clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Fixing members” as recited in claim 1 (first, “members” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “fixing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “fixing” preceding the generic placeholder describes the function, not the structure, of the members)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, “each fixing member is cylindrical” is considered new matter. Examiner notes that the fixing member was never discussed as being cylindrical in the specification and the drawing only ever shown that one side of the fixing member, thus the specification is considered to have no support that the fixing member is cylindrical. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 2934105) in view of Westgard (US 1650884).
Regarding claim 1, Ferguson teaches saw blade (see Figure 1) comprising: 
a circular disc (1) having curved recesses (2) around its circumference, each of these curved recesses having a recess notch (2’); 
a series of teeth (assembly of 10 and 20) fitted within the curved recesses (see Figure 1), each of these teeth comprising a cutting bit (10) and a shank (20) separate from one another until installed, each cutting bit comprising a base (11); and 
a plurality of fixing protrusions (16);
wherein one of the fixing member extends from the corresponding cutting bit to also engage a corresponding one of the notches to restrain the tooth from becoming dislodged from the curved recess the tooth is in (see Figure 2).
Ferguson fails to teach a plurality of fixing members, a bit aperture in the base of each cutting bit and each tooth, said bit aperture being open at one side, one of the fixing members is engaged with the bit aperture.
Westgard teaches a saw including a cutting bit (assembly of 16 and 26) having a base (26) with an aperture (23), the fixing members (24) is engaged with the aperture (see Figures 1-5), said bit aperture being open at one side (see Figure 1), the fixing member extends from the cutting bit to also engage a corresponding one of the notches (notch for 24 on 10, see Figure 1) to restrain the tooth from becoming dislodged from the recess the tooth is in (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of Ferguson to change the fixing protrusion for the screw type fixing member (such as replace the element 16 of Ferguson into the taper screw of Westgard), as taught by Westgard, in order to allow quick change/replacement (page 2 lines 23-28 of Westgard).
Regarding claim 2, modified Ferguson further teaches each shank has a node (25) that locates in a bay (17) of the cutting bit (see Figure 2 of Ferguson).
Regarding claim 3, modified Ferguson further teaches each bit the base locates in a shoulder of the corresponding curved recess (see Figure 2 of Ferguson).
Regarding claim 4, modified Ferguson further teaches each tooth has a V shaped edge that engages a complimentary shaped edge of its corresponding curved recess, in a male-female fit (see Figure 7 of Ferguson).
Regarding claim 5, modified Ferguson further teaches the fixing members comprise screws (as modified in claim 1, screw 24 of Westgard).
Regarding claim 6, modified Ferguson further teaches the screws comprise grub screws (examiner notes that another name for grub screw is set screw in the art, which is a screw that does not use a nut for securing, under the broadest reasonable interpretation, screw 24 of Westgard is considered to meet this limitation, see Figure 2 of Westgard).
Regarding claim 7, modified Ferguson further teaches the screws are tapered (as modified in claim 1, see Figure 4 of Westgard).
Regarding claim 8, modified Ferguson further teaches each curved recess and each tooth are crescent shaped (since the recess and the tooth part circular shape they are considered to met generally crescent shaped, the see Figure 2).
Regarding claim 15, modified Ferguson further teaches each shank has a node (25) that locates in a bay (17) of a respective one of the cutting bit; the base of said cutting bit locates in a shoulder of the corresponding curved recess (see Figure 2); each of said teeth has a V shaped edge that engages a complimentary shaped edge of its corresponding recess, in a male-female fit (see Figure 7); each said fixing member comprises a grub screw (examiner notes that another name for grub screw is set screw in the art, which is a screw that does not use a nut for securing, under the broadest reasonable interpretation, screw 24 of Westgard is considered to meet this limitation, see Figure 1 of Westgard); and each curved recess and each of said teeth are generally crescent shaped (since the recess and the tooth part circular shape they are considered to me generally crescent shaped, the see Figure 2).
Regarding claim 16, modified Ferguson further teaches each of said curved recesses comprises an arcuate major edge (2r, see Figure 1 of Ferguson) and an arcuate minor edge (2r’, see Figure 1 of Ferguson) with a step (step at 2’) between them such that one said major edge is offset from said minor edge, and for each curved recess the bit is located against a shoulder of that curved recess and the corresponding shank extends across said shoulder and engages with the respective bit such that the respective tooth is prevented from sliding out of the curved recess by way of a tight ‘concentric cam-fit’ engagement between the shank and said bit (see Figure 2-4 of Ferguson).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 2934105) in view of Westgard (US 1650884) and in further view of Ruthven (US 20100122620 A1).
Regarding claim 10-14, modified Ferguson teaches all elements of the current invention as set forth in claim 8 stated above.
Modified Ferguson fails to teach the blade has a width corresponding to a kerf of no more than 10, 9, 8, 7, 6 mm thick (as required by claims 10-14 respectively).
Ruthven teaches a known blade thickness of 2-3.1 mm thickness blade will produce a kerf size of 0.76 to 1.27 mm greater than the thickness of the blade (in this case the kerf size is 2.76 to 4.37 mm). 
Furthermore, with respect to the specific size of thickness to make a kerf no more than 6 mm thick, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify modified Ferguson’s blade assembly to have the specific thickness (in this case under 6mm), as taught by Ruthven, in order to cut a desired kerf shaped for the end user (if the applicant want to cut a thin kerf, the blade should be made thinner). 

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 2934105) in view of Jewett (US 657873).
Regarding claim 1, Ferguson teaches saw blade (see Figure 1) comprising: 
a circular disc (1) having curved recesses (2) around its circumference, each of these curved recesses having a recess notch (2’); 
a series of teeth (assembly of 10 and 20) fitted within the curved recesses (see Figure 1), each of these teeth comprising a cutting bit (10) and a shank (20) separate from one another until installed, each cutting bit comprising a base (11); and 
a plurality of fixing protrusion (16);
wherein one of the fixing member extends from the corresponding cutting bit to also engage a corresponding one of the notches (2’ra) to restrain the tooth from becoming dislodged from the curved recess the tooth is in (see Figure 2).
Ferguson fails to teach a plurality of fixing members, a bit aperture in the base of each cutting bit and each tooth, said bit aperture being open at one side, one of the fixing members is engaged with the bit aperture.
Jewett teaches a saw including a cutting bit (assembly of 18 and 25) having a base (25) with an aperture (27), the fixing members is engaged with the aperture (see Figures 1-2), said bit aperture being open at one side (see Figure 1), the fixing member extends from the cutting bit to also engage a corresponding one of the notches (29) to restrain the tooth from becoming dislodged from the recess the tooth is in (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of Ferguson to change the fixing protrusion for the screw type fixing member (such as replace the element 16 of Ferguson into the screw of Jewett), as taught by Jewett, in order to easel the removal process (page 2 lines 77-90 of Jewett).
Regarding claim 17, modified Ferguson further teaches each fixing member is cylindrical (as modified in claim 1, head of the screw is considered as cylindrical, see Figure 4 of Jewett).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 2934105) in view of Jewett (US 657873) in further view of Upson (US 2167558).
Regarding claim 18, modified Ferguson teaches all elements of the current invention as set forth in claim 17 stated above.
Modified Ferguson fails to teach each fixing member is tapered.
Upson teaches a taper threaded screw for better fixing (pages 2,col 2 lines 20-37).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Ferguson to change the straight threaded screw to a taper threaded screw, as taught by Upson, in order to better fixed the structures fixing (pages 2,col 2 lines 20-37 of Upson).
Regarding claim 19, modified Ferguson further teaches each fixing member is a grub screw (examiner notes that another name for grub screw is set screw in the art, which is a screw that does not use a nut for securing, under the broadest reasonable interpretation, screw 24 of Jewett is considered to meet this limitation, see Figure 2 of Jewett).

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument Ferguson in view of Jewett fails to teach the claimed limitation. Examiner notes that Jewett teaches a saw including a cutting bit (assembly of 18 and 25) having a base (25) with an aperture (27), while Ferguson teaches the notch, thus the combination of the Ferguson and Jewett teach the claim limitation. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/15/20

/EVAN H MACFARLANE/Examiner, Art Unit 3724